Citation Nr: 1120202	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  03-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a chronic right upper extremity disorder to include arthritis.  

2.  Entitlement to service connection for a chronic left upper extremity disorder to include arthritis.  

3.  Entitlement to service connection for a chronic spine disorder to include arthritis.  

4.  Entitlement to service connection for chronic hypertension.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 1945.  The Veteran participated in combat during World War II.  He was awarded both the Air Medal and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Des Moines, Iowa, Regional Office (RO) which, in pertinent part, denied service connection for chronic hypertension.  In July 2003, the RO, in pertinent part, denied service connection for a right upper extremity disorder to include arthritis, a left upper extremity disorder to include arthritis, and a spine disorder to include arthritis; an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD); and an effective date prior to December 6, 2002, for the award of a 20 percent evaluation for the Veteran's bilateral hearing loss disability.  In October 2007, the Board denied an increased evaluation for the Veteran's PTSD and remanded the issues of service connection for a chronic right upper extremity disorder to include arthritis, a chronic left upper extremity disorder to include arthritis, and a chronic spine disorder to include arthritis and an effective date prior to December 6, 2002, for the award of a 20 percent evaluation for the Veteran's bilateral hearing loss disability to the RO for additional action.  In September 2009, the Vice Chairman of the Board advanced the Veteran's appeal on the docket upon his own motion.  

In September 2009, the Board denied an effective date prior to December 6, 2002 for an award of 20 percent evaluation for the Veteran's bilateral hearing loss and remanded the issues of service connection for a chronic right upper extremity disorder to include arthritis, a chronic left upper extremity disorder to include arthritis, and a chronic spine disorder to include arthritis to the RO for additional action.  
This appeal is again REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Board notes that the RO failed to comply with both its October 2007 and September 2009 Remand instructions.  In its September 2009 Remand instructions, the Board directed that:  

1.  Readjudicate the issues of the Veteran's entitlement to service connection for a chronic right upper extremity disorder to include arthritis, a chronic left upper extremity disorder to include arthritis, a chronic spine disorder to include arthritis, and chronic hypertension with express consideration of the provisions of 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.310 (2008); and the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995).  If the benefits sought on appeal remain denied, the Veteran and his attorney should be issued a SSOC which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

The RO did not readjudicated the Veteran's claims with explicit consideration of the provisions of 38 U.S.C.A. § 1154(b) (West 2002).  That statute provides:

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  

The Board regrets the need for an additional remand.  However, the Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following action:

1.  Again readjudicate the issues of the Veteran's entitlement to service connection for a chronic right upper extremity disorder to include arthritis, a chronic left upper extremity disorder to include arthritis, a chronic spine disorder to include arthritis, and chronic hypertension with express consideration of the provisions of 38 U.S.C.A. § 1154(b) (West 2002).  If the benefits sought on appeal remain denied, the Veteran and his attorney should be issued a SSOC which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

2.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

